Citation Nr: 0103397	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a gastrointestinal disability and if so, 
whether entitlement to service connection for a 
gastrointestinal disability is warranted.    

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in July 1999 denying entitlement to service 
connection for a left knee disability, and denying the 
veteran's attempt to reopen the previously denied claim of 
entitlement to service connection for a gastrointestinal 
disorder.  

The claim of entitlement to service connection for the left 
knee disability will be addressed in the Remand portion of 
this document.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained and associated with the claims 
folder.  

2.  The RO's unappealed December 1980, decision denying 
service connection for a gastrointestinal disorder is final.  

3.  The evidence received subsequent to the unappealed 
December 1980 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSION OF LAW

Evidence received since the RO's unappealed December 1980 
decision is new and material, and the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

The evidence of record at the time of the December 1980 
decision by the RO which denied service connection for a 
gastrointestinal disorder is briefly summarized.  The service 
medical records show that the veteran was hospitalized in 
March 1964 for abdominal pain.  During the course of his 
hospitalization it was determined that the symptoms were 
functional.  The discharge diagnosis included personality, 
passive dependent, manifested by in part by upper 
gastrointestinal symptoms (pain and vomiting).  

The RO in December 1980 denied service connection for a 
stomach ulcer.  At that time the RO found that the veteran 
did not have a gastrointestinal disability incurred in or 
aggravated by service.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
determination.  Accordingly, the December 1980 decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  However, the veteran 
may reopen the claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.104.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence added to the record after the RO's December 1980 
determination includes private medical records covering a 
period from 1980 to 1999.  These records show that the 
veteran was treated on occasion for gastrointestinal 
problems, variously diagnoses to include peptic ulcer disease 
and gastroesophageal reflux disease.

To summarize, the newly submitted evidence shows for the 
first time the presence of an organic gastrointestinal 
disorder.  Accordingly, the Board finds that this evidence is 
new and material and the claim has been reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened 


REMAND

The veteran seeks service connection for a gastrointestinal 
disability, and for a left knee disability, both of which he 
asserts began in service and have continued to the present.  
The service medical records show treatment for 
gastrointestinal complaints and for a left knee injury.  The 
current medical evidence indicates the presence of 
gastrointestinal and left knee disabilities. 

In a July 2000 statement the veteran indicated that he wanted 
a hearing before the Board in Washington D. C.  In response 
to the RO, he subsequently requested that the claims folder 
be sent directly to the Board.  This matter should be 
clarified.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue since his separation 
from active duty to the present that are 
not already on file. The RO ask the 
veteran whether or not he wants a hearing 
before a member of the Board, and if so, 
whether he wants that hearing to be 
conducted at the local VARO, at the 
Board's offices in Washington, D.C., or a 
videoconference hearing. 

2.  It is requested that the RO obtain all 
current treatment records from the VA 
medical facility in Baton Rouge, 
Louisiana.

3.  A VA examination should be conducted 
by a gastroenterologist in order to 
determine the nature, severity and 
etiology of any gastrointestinal illness.  
The claims folder and a copy of this 
Remand are to be furnished to the examiner 
in conjunction with the examination.  All 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any gastrointestinal 
disability diagnosed is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of any 
orthopedic illness of the left knee, to 
include arthritis.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  All testing deemed necessary 
should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any disability of the left knee 
diagnosed, to include arthritis, is 
related to service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  Thereafter, the RO should readjudicate 
the issues in appellat status.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



